DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/21 was filed on the mailing date of the application on 04/22/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the currently examined application(17/238,023) is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of application U.S. Patent 10,650,791. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/238,023: “A processor configured to: perform foveated rendering of image data, to produce foveated image data; produce a foveation header for the foveated image data, the header comprising spatial replication information for blocks of the foveated image data; and output the foveated image data with the foveation header.“, though it is a slight variation from claim 4 of application U.S. Patent 10,650,791: “A gaze tracking display system, comprising: a graphics processor configured to: perform foveated rendering of image data; and output foveated image data; display circuitry coupled to the graphics processor, the display circuitry including: a display device configured to produce a viewable image…the graphics processor configured to: generate a foveation header for the foveated image data, the foveation header including spatial replication information for each block of the foveated image data…“, is similar in scope and would provide analogous generation of foveated image data. Table I listed below is provided to show which claims in the current application 17/238,023 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 10,650,791. Table II is provided below to show how the claimed limitations from the independent claim 1 of the current application 17/238,023 map to limitations of independent claim 4 in U.S. Patent 10,650,791.

TABLE 1
Current Application: 17/238,023
Claim 1
U.S. Patent 10,650,791
Claim 4


TABLE II
Current Application: 17/238,023 (Claim 1)
U.S. Patent 10,650,791 (Claim 4)
1.A processor configured to: 


perform foveated rendering of image data, to produce foveated image data;
5 io
4. A gaze tracking display system, comprising: 
a graphics processor configured to: 
perform foveated rendering of image data; and 
output foveated image data;





















produce a foveation header for the foveated image data, the header comprising spatial replication information for blocks of the foveated image data; and 
output the foveated image data with the foveation header.

display circuitry coupled to the graphics processor, the display circuitry including: a display device configured to produce a viewable image;  
and a display controller configured to drive the display device, the display controller including foveated data reconstruction circuitry and a frame buffer coupled to the foveated data reconstruction circuitry;  
the foveated data reconstruction circuitry configured to produce an image at a resolution of the display device based on the foveated image data from the graphics processor;  
the frame buffer configured to store the foveated image data from the graphics 
processor and provide the stored foveated image data to the foveated data 
reconstruction circuitry;  
the graphics processor configured to: generate a foveation header for the foveated image data, the foveation header including 
spatial replication information for each block of the foveated image data; and 
provide the foveation header to the display controller in conjunction with the 
foveated image data; and 
the display controller configured to apply the 
spatial replication information to reconstruct the image at the resolution of the display device from the foveated image data. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guenter et al.(hereinafter “Guenter”, “Foveated 3D Graphics”) in view of Wilkinson (US Patent 6,055,339).
Regarding claim 1, Guenter teaches a processor (sec. 7 2nd ¶ lines 5-7) configured to: 
perform foveated rendering of image data, to produce foveated image data (Fig. 1); 
produce foveated image data, comprising blocks of the foveated image data (sec. 1 3rd ¶ lines 1-11 and shown in Figs. 1 & 6, in which the image layers serve as blocks of foveated image data as shown in  Fig. 1); and 
output the foveated image data (Fig. 1). However, Guenter fails to teach a header for the image data, the header comprising spatial replication information for blocks of the image data; and output the image data with the header. Wilkinson teaches a header for the image data, the header comprising spatial replication information for blocks of the image data (col. 5 lines 47-52); and output the image data with the header (col. 5 lines 47-52 and col. 16 lines 19-23). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foveated image data of Guenter with the header of Wilkinson because this modification would reduce visual discontinuities produced during foveated image data generation through utilizing a header designated with spatial information related to the accurate placement of the displayed images.
Regarding claim 2, Guenter teaches wherein the foveation comprises information associated with blocks of the foveated image data (sec. 1 3rd ¶ lines 1-11 and shown in Figs. 1 & 6). However, Guenter fails to teach the header comprises information associated with blocks of the image data. Wilkinson teaches the header comprises information associated with blocks of the image data (col. 16 lines 19-23). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foveated image data of Guenter with the header of Wilkinson because this modification would reduce visual discontinuities produced during foveated image data generation through utilizing a header designated with spatial information related to the accurate placement of the displayed images.
Regarding claim 10, Guenter teaches obtain foveated image data (sec. 1 3rd ¶ lines 1-11 and Fig. 1); obtain foveation (Fig. 1); and reconstruct the foveated image data responsive to the foveation to produce reconstructed image data (Fig. 6, where the foveated reprojection serves as the reconstructed image data). However, Guenter fails to teach a display controller and a header. Wilkinson teaches a display controller (col. 1 lines 44-48 - 58-63, in which video data apparatus produces display of image data, therefore the apparatus comprises a controller to output the display as commonly known in the art) and a header (col. 16 lines 19-23). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foveated image data of Guenter with the header of Wilkinson because this modification would reduce visual discontinuities produced during foveated image data generation through utilizing a header designated with spatial information related to the accurate placement of the displayed images.
Regarding claim 12, Guenter teaches wherein reconstructing the foveated image data comprises performing spatial replication of the foveated image data (Fig. 6, in which reprojection performs equivalent reconstruction of foveated image data).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims 3-9, 11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 18, the prior art Guenter teaches generating foveated image data (sec. 1 3rd ¶ lines 1-11 and Fig. 1) and displaying the foveated images (Fig. 1). However, the prior art fails to teach the foveated image data reconstruction circuitry comprising a pixel spatial replicator; up-conversion circuitry coupled to the foveated image data reconstruction circuitry; and display interface circuitry coupled to the up-conversion circuitry. Therefore claims 18-20 are indicated as allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to processing of reconstructed image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649